DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 USC 103 have been fully considered but they are not persuasive. Applicant alleges that SRIVASTAVA in view of Kotecha in view of Chambers do not teach all the limitations of the claimed invention, particularly the newly amended limitations. Please see the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-17, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SRIVASTAVA (US 2015/0336667 A1) in view of Kotecha (US 2016/0371985 A1) in view of Chambers (US 9,997,080 B1).
Re Claim 1, SRIVASTAVA teaches a drone air traffic control method comprising 
in a drone air traffic control system comprising a processor and a network interface communicatively coupled to one another, the system configured to manage Unmanned Aerial Vehicle flight in a geographic region utilizing a plurality of flying lanes (see at least ¶21 for UAV platform 230 providing flight path instructions to UAV 220 via wireless network 240;  see at least ¶24 for wireless network may include cellular network including cell towers; see at least ¶28 for components of device 300 correspond to any device in environment 200; see at least Fig. 2 for environment 200 comprising UAV platform 230; see at least Fig. 3 and ¶28 and ¶29 for device 300 comprises processor 320 and communication interface 370 connected via bus 310); 
wherein the one or more UAVs each comprise an antenna communicatively coupled to the one or more wireless networks (see at least ¶28 for components of device 300 correspond to any device in environment 200; see at least Fig. 2 for environment 200 comprising UAV 220; see at least Fig. 3 and ¶32 for device 300 comprises communication interface 370 including transceiver to communicate with other devices via wireless connection),
maintaining a database of a plurality of waypoints and a status of each of the plurality of waypoints, the plurality of waypoints subdividing the geographic region, wherein a flight path of each of the plurality of flying lanes is defined by waypoints of the plurality of waypoints (see at least Fig. 7C and ¶104 for obstacle information 740 includes location and altitude, equivalent to waypoints, of obstacles);
obtaining input related to the plurality of flying lanes in the geographic region and weather conditions in the geographic region (see at least ¶65 for receiving weather, air traffic, obstacle, and regulatory, and historical information associated with a particular region); 
selecting one or more flying lanes from the plurality of flying lanes based on the input weather conditions, and the status of the waypoints defining the plurality of flying lanes (see at least ¶84 for generating a flight path based on the evaluation of weather and other information of ¶77-82); and 
routing the one or more UAVs in the selected one or more flying lanes considering air traffic, congestion, and obstructions (see at least ¶84-85 for generating and providing flight path instructions to UAV based on weather, air traffic, obstacle, regulatory, and historical information).
SRIVASTAVA is silent regarding wherein the one or more UAVs are configured to constrain their flight in the geographic region based on coverage of the one or more wireless networks and the antenna of the one or more UAVs monitoring cell signal strength during flight and adjusting the flight whenever during the flight cell signal strength is lost or degraded and the one or more UAVs are configured to constrain flight based on pre-configuring the one or more UAVs to operate only where coverage exists;
However, Kotecha teaches wherein the one or more UAVs are configured to constrain their flight in the geographic region based on coverage of the one or more wireless networks and the antenna of the one or more UAVs monitoring cell signal strength during flight and adjusting the flight whenever during the flight cell signal strength is lost or degraded (see at least ¶13 for flight paths criteria that UAV remain connected to wireless network; see at least ¶17 for adjusting flight to maintain strong signal strength; see at least ¶13, ¶38, ¶41, ¶44, ¶55 for measuring cellular wireless network signal strength during flight and adjusting flight when wireless signal has degraded) and the one or more UAVs are configured to constrain flight based on pre-configuring the one or more UAVs to operate only where coverage exists (see at least ¶52 for obtaining flight path from a start location to a destination based at least in part on a network coverage map to remain in contact with a base location associated with UAV, which is equivalent to being pre-configured as it occurs before flight of the path; see at least ¶13 for UAV should remain connected to a network; see at least ¶27 for desire for UAVs 210 to be in continuous coverage of the wireless network);
Kotecha also teaches:
maintaining a database of a plurality of waypoints and a status of each of the plurality of waypoints, the plurality of waypoints subdividing the geographic region, wherein a flight path of each of the plurality of flying lanes is defined by waypoints of the plurality of waypoints (see at least ¶24 and 32-33 for dividing geographical area into cells or smaller geographical units and recording the corresponding signal strength); and
selecting one or more flying lanes from the plurality of flying lanes based on the status of the waypoints defining the plurality of flying lanes (see at least ¶52 for obtaining flight path from a start location to a destination based at least in part on a network coverage map to remain in contact with a base location associated with UAV).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the method of SRIVASTAVA with the features of Kotecha for monitoring the wireless network signal strength from a plurality of UAVs to dynamically modify the flight plans of said UAVs for maintaining continuous control and monitoring of a UAV through a strong wireless connection.
SRIVASTAVA in view of Kotecha are silent regarding each of the plurality of flying lanes being a geographical path defining a flight path that is standardized and configured for multiple drones to follow simultaneously during flight.
However, Chambers teaches that skymaps include flight corridors which are paths designated for UAV flight and provide routes between locations and provide separate lanes to safely accommodate several aircraft (see at least col. 10, ln. 1-6 and col. 10, ln. 48 to col. 11, ln. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of SRIVASTAVA in view of Kotecha with the features taught by Chambers for accommodating several aircraft flying simultaneously while reducing the risk of collision.
Examiner notes that the wherein clause merely defines what functions the UAV is configured to perform without positively reciting any method steps for performing said functions, and as such is given little to no patentable weight as it does not modify the positively recited method steps of communicating, obtaining, determining, and routing. However, in the interest of compact prosecution the limitation is nevertheless rejected with art. Should Applicant desire to seek patent protection for the claimed limitation, Examiner suggests rewriting the limitation to positively recite performing the functions.

Re Claim 2, SRIVASTAVA further teaches further comprising: 
obtaining updated input related to the plurality of flying lanes in the geographic region, updated weather conditions in the geographic region, and data from the one or more UAVs, wherein the data comprises feedback during flight (see at least ¶88 for receiving feedback, such as detected obstacles, temperature information, wind conditions, from UAV during traversal of flight path); 
updating a flight path of at least one of the plurality of flying lanes based on the updated input and the updated weather conditions, and the data from the one or more UAVs, (see at least ¶90 for modifying flight path based on received feedback; “updates” the flying lanes by determining the current path is unsafe and generates a different modified flight path); and 
managing the one or more UAVs based on the update to the plurality of flying lanes including modifying flying lane assignments for the one or more UAVs (see at least ¶90 for modifying flight path based on received feedback).

Re Claim 3, SRIVASTAVA further teaches wherein the input is obtained via a connection to a database of Federal Aviation Administration data (see at least ¶41, ¶43, ¶52, ¶54 for source providing information generated by the FAA).

Re Claim 4, SRIVASTA further teaches wherein the input includes restrictions for the plurality of flying lanes based on other aircraft flight, airport locations, FAA policies, and FAA standards (see at least ¶38 for restricted air space; see at least ¶41 for air traffic).

Re Claim 5, SRIVASTAVA further teaches further comprising: 
receiving flight data from the one or more UAVs (see at least ¶88 for receiving feedback, such as detected obstacles, temperature information, wind conditions, from UAV during traversal of flight path); and 
updating the air traffic, the congestion, and the obstructions based on the flight data lanes (see at least ¶90 for determining whether to modify flight path based on received feedback).

Re Claim 6, SRIVASTA further teaches further comprising: 
obtaining information related to ground and air-based obstructions (see at least ¶88 for receiving feedback, such as detected obstacles; see at least ¶90 for obstacle being another UAV, a building, an airplane, etc.); and 
updating a flight path of at least one of the plurality of flying lanes based on the information related to ground and air-based obstructions (see at least ¶90 for determining whether to modify flight path based on received feedback).

Re Claim 7, SRIVASTAVA further teaches wherein the flight paths of the plurality of flying lanes are updated based on UAV flight restrictions (see at least ¶81 for modifying flight paths based on regulatory information such as restricted airspace) and a status of waypoints defining the plurality of flying lanes in the geographical region (see at least Fig. 7C and ¶104 for obstacle information 740 includes location and altitude, equivalent to waypoints, of obstacles; Kotecha additionally teaches this as rejected in claim 1).
SRIVASTAVA is silent regarding wherein the predetermined flying lanes are updated based on coverage of the one or more wireless networks.
However, Kotecha further teaches wherein the predetermined flying lanes are updated based on coverage of the one or more wireless networks (see at least ¶13 for flight paths criteria that UAV remain connected to wireless network).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the method of SRIVASTA with the features of Kotecha for maintaining continuous coverage of the wireless network throughout a flight path to maintain control and monitoring of a UAV.

Re Claim 9, SRIVASTA further teaches wherein the plurality of flying lanes includes a variety of different types of lanes at different altitudes (see at least ¶78-81 for flying paths with different altitudes corresponding to different scenarios).

Re Claim 11, SRIVASTAVA teaches a drone air traffic control system comprising: 
a processor and a network interface communicatively coupled to one another (see at least ¶28 for components of device 300 correspond to any device in environment 200; see at least Fig. 2 for environment 200 comprising UAV platform 230; see at least Fig. 3 and ¶32 for device 300 comprises processor 320 and communication interface 370 including transceiver to communicate with other devices via wireless connection); and 
memory storing instructions that (see at least Fig. 3 for memory 330), when executed, cause the processor to: 
communicate to one or more Unmanned Aerial Vehicles via one or more cell towers associated with one or more wireless networks to manage UAV flight in a geographic region utilizing a plurality of flying lanes (see at least ¶21 for UAV platform 230 providing flight path instructions to UAV 220 via wireless network 240; see at least ¶24 for wireless network may include cellular network including cell towers); 
wherein the one or more UAVs each comprise an antenna communicatively coupled to the one or more wireless networks (see at least ¶28 for components of device 300 correspond to any device in environment 200; see at least Fig. 2 for environment 200 comprising UAV 220; see at least Fig. 3 and ¶32 for device 300 comprises communication interface 370 including transceiver to communicate with other devices via wireless connection),
maintain a database of a plurality of waypoints and a status of each of the plurality of waypoints, the plurality of waypoints subdividing the geographic region, wherein a flight path of each of the plurality of flying lanes is defined by waypoints of the plurality of waypoints (see at least Fig. 7C and ¶104 for obstacle information 740 includes location and altitude, equivalent to waypoints, of obstacles);
obtain input related to the plurality of flying lanes in the geographic region and weather conditions in the geographic region (see at least ¶65 for receiving weather, air traffic, obstacle, and regulatory information associated with a particular region); 
select one or more flying lanes from the plurality of flying lanes based on the input and weather conditions (see at least ¶84 for generating a flight path based on the evaluation of weather and other information of ¶77-82); 
select one or more flying lanes from the plurality of flying lanes based on the input weather conditions, and the status of the waypoints defining the plurality of flying lanes (see at least ¶84 for generating a flight path based on the evaluation of weather and other information of ¶77-82); and 
route the one or more UAVs in the selected one or more flying lanes considering air traffic, congestion, and obstructions (see at least ¶84-85 for generating and providing flight path instructions to UAV based on weather, air traffic, obstacle, regulatory, and historical information).
SRIVASTAVA is silent regarding wherein the one or more UAVs are configured to constrain their flight in the geographic region based on coverage of the one or more wireless networks and the antenna of the one or more UAVs monitoring cell signal strength during flight and adjusting the flight whenever during the flight cell signal strength is lost or degraded and the one or more UAVs are configured to constrain flight based on pre-configuring the one or more UAVs to operate only where coverage exists.
However, Kotecha teaches wherein the one or more UAVs are configured to constrain their flight in the geographic region based on coverage of the one or more wireless networks and the antenna of the one or more UAVs monitoring cell signal strength during flight and adjusting the flight whenever during the flight cell signal strength is lost or degraded (see at least ¶13 for flight paths criteria that UAV remain connected to wireless network; see at least ¶17 for adjusting flight to maintain strong signal strength; see at least ¶13, ¶38, ¶41, ¶44, ¶55 for measuring cellular wireless network signal strength during flight and adjusting flight when wireless signal has degraded) and the one or more UAVs are configured to constrain flight based on pre-configuring the one or more UAVs to operate only where coverage exists (see at least ¶52 for obtaining flight path from a start location to a destination based at least in part on a network coverage map to remain in contact with a base location associated with UAV, which is equivalent to being pre-configured as it occurs before flight of the path; see at least ¶13 for UAV should remain connected to a network; see at least ¶27 for desire for UAVs 210 to be in continuous coverage of the wireless network).
Kotecha also teaches:
maintain a database of a plurality of waypoints and a status of each of the plurality of waypoints, the plurality of waypoints subdividing the geographic region, wherein a flight path of each of the plurality of flying lanes is defined by waypoints of the plurality of waypoints (see at least ¶24 and 32-33 for dividing geographical area into cells or smaller geographical units and recording the corresponding signal strength); and
select one or more flying lanes from the plurality of flying lanes based on the status of the waypoints defining the plurality of flying lanes (see at least ¶52 for obtaining flight path from a start location to a destination based at least in part on a network coverage map to remain in contact with a base location associated with UAV).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of SRIVASTAVA with the features of Kotecha for monitoring the wireless network signal strength from a plurality of UAVs to dynamically modify the flight plans of said UAVs for maintaining continuous control and monitoring of a UAV through a strong wireless connection.
SRIVASTAVA in view of Kotecha are silent regarding each of the plurality of flying lanes being a geographical path defining a flight path that is standardized and configured for multiple drones to follow simultaneously during flight.
However, Chambers teaches that skymaps include flight corridors which are paths designated for UAV flight and provide routes between locations and provide separate lanes to safely accommodate several aircraft (see at least col. 10, ln. 1-6 and col. 10, ln. 48 to col. 11, ln. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of SRIVASTAVA in view of Kotecha with the features taught by Chambers for accommodating several aircraft flying simultaneously while reducing the risk of collision.
Examiner notes that the wherein clause merely defines what functions the UAV is configured to perform without actually positively reciting the UAV, and as such is given little to no patentable weight as it does not structurally modify the drone air traffic control system. However, in the interest of compact prosecution the limitation is nevertheless rejected with art. Should Applicant desire to seek patent protection for the claimed limitation, Examiner suggests rewriting the system claim to positively recite the UAV.

Re Claim 12, SRIVASTAVA further teaches wherein the memory storing instructions that, when executed, further cause the processor to: 
obtain updated input related to the plurality of flying lanes in the geographic region, updated weather conditions in the geographic region, and data from the one or more UAVs, wherein the data comprises feedback during flight (see at least ¶88 for receiving feedback, such as detected obstacles, temperature information, wind conditions, from UAV during traversal of flight path); 
update a flight path of at least one of the plurality of flying lanes based on the updated input and the updated weather conditions, and the data from the one or more UAVs (see at least ¶90 for modifying flight path based on received feedback; “updates” the flying lanes by determining the current path is unsafe and generates a different modified flight path); and 
manage the one or more UAVs based on the update to the plurality of flying lanes, including modifying flying lane assignments for the one or more UAVs (see at least ¶90 for modifying flight path based on received feedback).

Re Claim 13, SRIVASTAVA further teaches wherein the input is obtained via a connection to a database of Federal Aviation Administration data (see at least ¶41, ¶43, ¶52, ¶54 for source providing information generated by the FAA).

Re Claim 14, SRIVASTAVA further teaches wherein the input includes restrictions for the plurality of flying lanes based on other aircraft flight, airport locations, FAA policies, and FAA standards (see at least ¶38 for restricted air space; see at least ¶41 for air traffic).

Re Claim 15, SRIVASTAVA further teaches wherein the memory storing instructions that, when executed, further cause the processor to: 
receive flight data from the one or more UAVs (see at least ¶88 for receiving feedback, such as detected obstacles, temperature information, wind conditions, from UAV during traversal of flight path); and 
update the air traffic, the congestion, and the obstructions based on the flight data (see at least ¶90 for determining whether to modify flight path based on received feedback).

Re Claim 16, SRIVASTAVA further teaches wherein the memory storing instructions that, when executed, further cause the processor to: 
obtain information related to ground and air-based obstructions (see at least ¶88 for receiving feedback, such as detected obstacles; see at least ¶90 for obstacle being another UAV, a building, an airplane, etc.); and 
update a flight path of at least one of the plurality of flying lanes based on the information related to ground and air-based obstructions (see at least ¶90 for determining whether to modify flight path based on received feedback).

Re Claim 17, SRIVASTAVA further teaches wherein the flight paths of the plurality of flying lanes are updated based on UAV flight restrictions (see at least ¶81 for modifying flight paths based on regulatory information such as restricted airspace) and the status of the plurality of waypoints in the geographical region (see at least Fig. 7C and ¶104 for obstacle information 740 includes location and altitude, equivalent to waypoints, of obstacles; Kotecha also teaches this as rejected in claim 11).
SRIVASTAVA is silent regarding wherein the predetermined flying lanes are further determined based on coverage of the one or more wireless networks.
However, Kotecha further teaches wherein the predetermined flying lanes are further determined based on coverage of the one or more wireless networks (see at least ¶13 for flight paths criteria that UAV remain connected to wireless network).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of SRIVASTA with the features of Kotecha for maintaining continuous coverage of the wireless network throughout a flight path to maintain control and monitoring of a UAV.

Re Claim 19, SRIVASTAVA further teaches wherein the plurality of flying lanes includes a variety of different types of lanes at different altitudes (see at least ¶78-81 for flying paths with different altitudes corresponding to different scenarios).

Re Claim 21, SRIVASTAVA is silent regarding permitting the one or more UAVs to deviate from an assigned flying lane whenever, during the flight, the cell signal strength is lost or degraded.
However, Kotecha teaches permitting the one or more UAVs to deviate from an assigned flying lane whenever, during the flight, the cell signal strength is lost or degraded (see at least ¶13, ¶38, ¶41, ¶44, ¶55 for measuring cellular wireless network signal strength during flight and adjusting flight when wireless signal has degraded).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the method of SRIVASTAVA with the features of Kotecha for monitoring the wireless network signal strength from a plurality of UAVs to dynamically modify the flight plans of said UAVs for maintaining continuous control and monitoring of a UAV through a strong wireless connection.

Re Claim 22, SRIVASTAVA is silent regarding permit the one or more UAVs to deviate from an assigned flying lane whenever, during the flight, the cell signal strength is lost or degraded.
However, Kotecha teaches permit the one or more UAVs to deviate from an assigned flying lane whenever, during the flight, the cell signal strength is lost or degraded (see at least ¶13, ¶38, ¶41, ¶44, ¶55 for measuring cellular wireless network signal strength during flight and adjusting flight when wireless signal has degraded).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of SRIVASTAVA with the features of Kotecha for monitoring the wireless network signal strength from a plurality of UAVs to dynamically modify the flight plans of said UAVs for maintaining continuous control and monitoring of a UAV through a strong wireless connection.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SRIVASTAVA (US 2015/0336667 A1) in view of Kotecha (US 2016/0371985 A1) in view of Chambers (US 9,997,080 B1), and further in view of Butler (US 2017/0263132 A1).
Re Claim 8, SRIVASTAVA further teaches wherein the one or more UAVs are routed to corresponding flying lanes to maximize collision-free trajectories based on static obstructions (see at least ¶80 for selecting flight paths to avoid collision with buildings) and minimizing travel time (see at least ¶78 and ¶82 for selecting flight path with the least flight time).
SRIVASTAVA in view of Kotecha in view of Chambers are silent regarding manage congestion in the geographic region.
However, Butler teaches managing congestion in a geographic region (see at least ¶29 for flight plan represents congestion reducing flight plan for drone; see at least ¶32 for teaching the feature is used to reduce congestion in a region such that situations in which avoiding collisions becomes an issue will rarely raise).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the method of SRIVASTAVA in view of Kotecha in view of Chambers with the features of Butler to reduce congestion in a region such that situations in which avoiding collisions becomes an issue will rarely raise.

Re Claim 18, SRIVASTAVA further teaches wherein the one or more UAVs are routed to corresponding flying lanes to maximize collision-free trajectories based on static obstructions (see at least ¶80 for selecting flight paths to avoid collision with buildings) and minimizing travel time (see at least ¶78 and ¶82 for selecting flight path with the least flight time).
SRIVASTAVA in view of Kotecha in view of Chambers are silent regarding manage congestion in the geographic region.
However, Butler teaches managing congestion in a geographic region (see at least ¶29 for flight plan represents congestion reducing flight plan for drone; see at least ¶32 for teaching the feature is used to reduce congestion in a region such that situations in which avoiding collisions becomes an issue will rarely raise).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of SRIVASTAVA in view of Kotecha in view of Chambers with the features of Butler to reduce congestion in a region such that situations in which avoiding collisions becomes an issue will rarely raise.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664